DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: in ¶0043, “apertures 22-1 and 23-1” should be --apertures 23-1 and 22-1-- to be correct respective to the denoted mud flap and mount.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 34 recites that the method comprises “replacing” a first bracket in its first line, but then recites a step of securing a second bracket.  It is unclear whether the step of securing the second bracket is in addition to the previously recited replacing step (i.e., the first bracket is replaced by another first bracket) or is a part of that step (the first bracket is replaced by the second bracket).  Additionally, this claim recites a first and second fender base cap bracket, but then later refers to “the fender base cap bracket.”  This lack of specificity (and the above issue related to the replacing and securing verbiage) makes it unclear which bracket is being referenced (e.g., the replaced first bracket or possibly the secured second bracket).  Claims 35-37 are rejected as being dependent on claim 34.  For examination purposes, the term “replacing” is interpreted to mean “removing” or similar language.
	Claim 35 is also indefinite because it recites the limitation "securing the mud flap" in its first line.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 36 and 37 are also unclear due to the same “the fender base cap bracket” issue discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art (OEM fender base cap for 2019 GMC Sierra brand pickup truck; see Fig. 7 and ¶0036-37 of instant application, hereinafter collectively “Sierra AAPA”).
	Regarding claims 34-37, Sierra AAPA discloses a fender base cap bracket (42) from a front or rear base of a fender of a vehicle, such that the fender base cap bracket covers the front or rear base of the fender (see Fig. 7 and ¶0037 discussing how the base cap 42 is mounted to the truck).
	Sierra AAPA further discloses at ¶0036 that the entire cap (42) is removable from the vehicle.  Implicit to the ability to remove a first base cap (42) is that another base cap (e.g., a replacement/second base cap for a damaged first base cap) can be used to replace the first base cap and re-cover the previously covered base of the fender.
	Regarding claim 35 (as best understood), Sierra AAPA further discloses that the fender base cap (42) includes a mud flap (see the downwardly depending flap in Fig. 7) and the mud flap (via the bracket 42) is secured through cooperating apertures (28) into the fender.
	Regarding claim 36, Sierra AAPA further discloses wherein the base cap (42) has a front side wall (42A), a base flange (42B), and a rear side wall (42C) that collectively form a fender base receiving channel (43).
	Regarding claim 37, Sierra AAPA further discloses wherein the fender base cap bracket (42) has an outboard channel end wall (42D) that terminates an outboard end of the fender base receiving channel (43A) flush with an outboard wall of a fender molding of the fender (see ¶0037).
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 12, 15, 17, 22, 28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (“Sierra AAPA” cited above) in view of Arenhold (4,605,238).
	Regarding claims 1-2, 22, and 28, Sierra AAPA discloses an apparatus and method comprising:
	a fender base cap bracket (42) shaped to cover a base of a fender of a vehicle (see ¶0036-37) having a front side wall (42A), a base flange (42B), and a rear wall (42C) that cooperate to define a fender base receiving channel (43); 
	a fender mount (e.g., the channel 43) defined on the fender base cap bracket wherein the fender base is inserted into the channel thereby covering that portion of the fender base; and
	a mud flap (see downwardly depending flap in Fig. 7) defined on the fender base cap bracket.
	Sierra AAPA discloses that the mud flap is integrated into the fender base cap (42) and therefore does not disclose a mud flap mount on the fender base cap bracket.
	Arenhold teaches another mud flap mounting device including a fender mounting bracket (10) that is secured to a vehicle’s fender (1) and includes a front face (see Fig. 4) that has a separate mud flap (7) mounted thereto.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the apparatus and methodology of the Sierra AAPA to use a mud flap that is separate from its mounting bracket as taught by Arenhold to arrive at the claimed device, since separating parts that were once integral involves only routine skill in the art, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) . The motivation for doing so would be to more easily replace the mud flap portion when it becomes worn or damaged during use.
	Regarding claims 6, 8, and 30, Sierra AAPA further discloses wherein the fender base cap bracket (42) has a J-shaped profile from an inboard end (42F) to an outboard channel end wall (42D) that terminates an outboard end of the fender base receiving channel (43A) flush with an outboard wall of a fender molding of the fender and forming a portion of the fender molding (see ¶0037 describing the overlapping of the outboard end with the rest of the fender).
	Regarding claims 12 and 15, Arenhold teaches that in different embodiments, the mud flap (7) can be secured via a plurality of mud flap mount fasteners (123, 123’; see Fig. 7) that pass through aligned apertures (215, 215’) in the bracket and in the mud flap (see e.g., Fig. 4) to secure the mud flap to the mounting bracket (120, 210 collectively).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the apparatus of the Sierra AAPA combination to use multiple mud flap mounting fasteners as taught by Arenhold to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using multiple fasteners to secure elements together) to known devices (e.g., removable mud flaps) ready for improvement to yield predictable results (e.g., a more secure connection between the flap and its support bracket).
	Regarding claim 17, Sierra AAPA discloses that the fender mount is secured to the bracket via a plurality of fender mounting fasteners (28)
	Regarding claim 31, as discussed above with respect to claim 34, Sierra AAPA discloses at ¶0036 that the entire cap (42) is removable from the vehicle.  Implicit to the ability to remove a first base cap (42) is that a replacement base cap (e.g., such as the one of the Sierra AAPA/Arenhold combination) can be used to replace the first base cap and re-cover the previously covered base of the fender.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sierra AAPA in view of Arenhold as applied to claim 2 above, and further in view of Siegel et al. (10,668,955).
	Regarding claim 4, Sierra AAPA does not disclose that an adhesive is used to secure the fender base cap to the fender.
	Siegel teaches another mud flap mounting device including a fender mounting bracket (103; see e.g., Fig. 7B) that uses an adhesive strip (106, 176) to secure the bracket to the vehicle fender (10).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the apparatus of the Sierra AAPA combination to include a strip of adhesive between the fender and bracket as taught by Siegel to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., providing additional mounting elements to a connection) to known devices (e.g., fender mounting brackets) ready for improvement to yield predictable results (e.g., a more secure connection).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sierra AAPA in view of Arenhold as applied to claim 2 above, and further in view of Truck Hardware LTD., “GMC Sierra Finishing End Caps Installation,” https://www.youtube.com/watch?v=JAb38Um174; hereinafter “END CAP INSTALL”, see applicant provided screenshots).
	Regarding claims 9 and 11, Sierra AAPA discloses that fasteners (34) are used to couple the bracket to the fender and that the fender mount is seated upon the fender, but does not explicitly recite that the fasteners (34) pass up through the base flange into the fender.
	END CAP INSTALL teaches that the OEM 2019 GMC Sierra brand fender base cap bracket, such as that of Sierra AAPA, is mounted to the fender via fasteners that pass through the base flange posts/apertures (see e.g., second screenshot showing the removal of the fastener from the base flange and fender). 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the apparatus of the Sierra AAPA combination to secure the base flange to the fender via undermounted fasteners as taught by END CAP INSTALL to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using pre-existing fasteners and fender contouring to secure aftermarket vehicle components to a vehicle) to known devices (e.g., aftermarket fender mounting brackets) ready for improvement to yield predictable results (e.g., a secure mounting that follows the overlying chassis/frame contour to provide a rigid mounting connection).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sierra AAPA in view of Arenhold as applied to claim 17 above, and further in view of Johnson (10,252,753).
	Regarding claim 19, Sierra AAPA does not disclose that an additional clip is used to secure a portion of the mud flap to the fender.
	Johnson teaches another mud flap mounting device including a fender mounting spring clip (1606; see e.g., 16) mounted to a lip (1614) of a fender (1500) and defines a fender mount fastener aperture (1506) that receives a mud flap mounting fastener (1604) to secure the mud flap to the fender.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the apparatus of the Sierra AAPA combination to include an additional mud flap mounting clip on the fender as taught by Johnson to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., providing additional mounting elements to a connection) to known devices (e.g., fender mounting brackets) ready for improvement to yield predictable results (e.g., a more secure connection).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sierra AAPA in view of Arenhold as applied to claim 22 above, and further in view of Truck Hardware, LTD. “Gatorback 2019 Ram 1500 Rear Install, https://www.youtube.com/watch?v=IHpPfmX5hSw, hereinafter “Gatorback RAM”, see attached screenshots).
	Regarding claims 23-24, Sierra AAPA discloses that fasteners (28) are used to couple the bracket to the fender and the above combination provides for fasteners passing through the bracket and mud flap, but the combination does not provide for fasteners securing the mud flap to the mount via cooperating apertures in the mud flap and the fender.
	Gatorback RAM teaches another mud flap mounting process including the use of a pre-existing fastener (see top screenshot showing the removal of a fastener that secures a fender base cap to the fender) to secure a mud flap (see middle screenshot) by passing through cooperating apertures in the mud flap, fender base cap, and fender. 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the methodology of the Sierra AAPA combination to include using the pre-existing mounting fasteners to secure the mud flap to the pre-existing mounting apertures in fender as taught by Gatorback RAM to arrive at the claimed methodology. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using pre-existing fasteners to secure aftermarket vehicle components to a vehicle) to known devices (e.g., aftermarket fender mounting brackets) ready for improvement to yield predictable results (e.g., a secure mounting that avoid making additional holes in the vehicle’s body/frame to maintain strength and avoid corrosion).


Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618